Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 1 of 21 PageID #: 2599


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


PANKAJ KUMAR,                                    )
                                                 )
       and                                       )
                                                 )
IVAN CRADDOCK, individually and                  )
on behalf of all other similarly situated        )
individuals,                                     )
                                                 )
                Plaintiffs,                      )
                                                 )
      vs.                                        )          Case No. 4:16-cv-00905-JAR
                                                 )
                                                 )
TECH MAHINDRA (AMERICAS)                         )
INC.,                                            )
                                                 )
                Defendant.                       )


                                    MEMORANDUM AND ORDER

       This matter is before the court on Plaintiffs’ Motion for Class Certification (Doc. 95), and

Defendant Tech Mahindra (Americas) Inc.’s Motion for Decertification (Doc. 116). Because the

parties’ motions are very closely related, the Court will address them in a single memorandum

and order. The motions are fully briefed. (Docs. 107, 110, 117, 131, 137.)

                                            Background

       Tech Mahindra is a national information technology (“IT”) concern that provides

consulting, business process outsourcing, and network technology services. (Doc. 105 at 2.) Its

“core business” is IT services for banks, investment firms, telecommunications companies, and

railroads, but it serves more than 300 clients throughout the country. (Doc. 95-1 at 3.) Tech

Mahindra has roughly 6,000 employees throughout the United States, grouped into ten “families”



                                                     1
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 2 of 21 PageID #: 2600


based on their job duties and corporate role. (Id. at 3-4.) Plaintiffs 1 are all members of the “IT

Delivery” job family, responsible for providing on-site technical services, often inside the

client’s location. (Id. at 5.) Each job family is subdivided into three “job bands”: E (for

executives and directors); P (for managers); and U (for individual team members). (Id.) Each

job band is further subdivided based on relative seniority; for instance, an entry-level member of

the IT Delivery family would be assigned to the U1 band while someone with several years of

experience might be a U4. (See id.) Plaintiffs “all worked in an ‘engineer’ role under several

different job titles in the IT Delivery job family in the U1-U3 band level.” (Id.)

       Tech Mahindra classifies IT Delivery Engineers as salaried employees who are exempt

from overtime protection under the “Computer Professional Exemption.” See, e.g., 29 C.F.R.

§ 541.400(b). Exemption under the Fair Labor Standards Act (“FLSA”) turns on an employee’s

“primary duty.” Id. Tech Mahindra argues that IT Delivery Engineers’’ primary duties are a

combination of activities such as consulting with IT users, and designing, developing, testing,

and modifying computer systems or programs. Id. Plaintiffs maintain that their primary duties

differ from those listed in the regulations and that therefore they are not exempt. (Doc. 105.)

They filed suit to recoup unpaid overtime pay and seek to proceed as a collective action under

the FLSA and as a class under the wage and hour laws of Missouri and Washington. (Doc. 105.)

                           Certification under § 216(b) of the FLSA

               1. Legal Standard

       The FLSA mandates that an employer must pay an employee one and one-half times his

or her hourly rate for all hours worked in excess of forty in one workweek, unless the employer

can show that the employee is exempt under the Act. 29 U.S.C. § 207. When an employee

1
  For ease of reference, the Court will use “Plaintiffs” to mean all Named Plaintiffs, opt-in FLSA
collective-action members, and all putative members of the proposed Rule 23(a) class action.

                                                    2
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 3 of 21 PageID #: 2601


believes he was improperly classified as exempt, he may file suit “on behalf of himself . . . and

other employees similarly situated” and seek certification under the FLSA to recover unpaid

overtime compensation 29 U.S.C. § 216(b).

       Courts in this circuit apply a two-step procedure for certification under the FLSA. See,

e.g., Kennedy v. Boulevard Bank, No. 4:12CV40 JCH, 2012 WL 3637766, at *2 (E.D. Mo.

August 22, 2012); Ondes v. Monsanto Co., No. 4:11CV197 JAR, 2011 WL 6152858, at *2 (E.D.

Mo. Dec. 12, 2011); Perrin v. Papa John’s Intern., Inc., No. 4:09CV1335 AGF, 2011 WL

4089251, at *2 (E.D. Mo. Sept. 14, 2011); Beasely v. GC Servs. LP, 270 F.R.D. 442, 444 (E.D.

Mo. 2010); Littlefield v. Dealer Warranty Servs., LLC, 679 F. Supp. 2d 1014, 1016 (E.D. Mo.

2010). First, Plaintiffs move for conditional certification at an early stage in the litigation.

Kautsch, 504 F. Supp. 2d at 688. The burden for conditional certification is not onerous and the

merits of the claims are not considered, id.; Plaintiffs need only make a modest factual showing,

based upon the pleadings and affidavits, that the proposed class members were victims of a

single decision, policy, or plan. Ondes, 2011 WL 6152858, at *3 (citations omitted). “Once the

Court conditionally certifies the class, potential class members are given notice and the

opportunity to ‘opt-in.’” Kautsch, 504 F. Supp. 2d at 688 (citing Mooney v. Aramco Services

Co., 54 F.3d 1207, 1214 (5th Cir. 1995)).

       On July 26, 2017, this Court conditionally certified an FLSA class consisting of:

       All U1-U3 band IT Delivery Engineers employed by Tech Mahindra who were
       classified as exempt during any workweek at any time three (3) years prior to
       October 5, 2016 through the entry of judgment.

(Doc. 46 at 6.)

       The second step of the process occurs when the defendant moves to decertify the class.

(See Doc. 116); Ford v. Townsends of Ark., Inc., No. 4:08cv509, 2010 WL 1433455, at *3 (E.D.



                                                   3
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 4 of 21 PageID #: 2602


Ark. Apr. 9, 2010); Beasley, 270 F.R.D. at 444; Dernovish v. AT&T Operations, Inc., No. 09-

0015CVWODS, 2010 WL 143692, at *1 (W.D. Mo. Jan. 12, 2010). Typically, this occurs after

significant discovery, when the Court can review evidence from both sides before determining

whether the plaintiffs are similarly situated. “If the [class members] are similarly situated, the

district court allows the representative action to proceed to trial.        If not, the district court

decertifies the class, dismisses without prejudice the opt-in plaintiffs, and allows the class

representative[s] to proceed to trial on [their] individual claims.” Drake v. Steak N Shake

Operations, Inc., 286 F. Supp. 3d 1040, 1043 (E.D. Mo. 2017) (quoting White v. Baptist Mem’l

Health Care Corp., 08–2478, 2011 WL 1883959, at *4 (W.D. Tenn. May 17, 2011)). “The

decision to certify or decertify a collective action under section 216(b) is within the district

court’s discretion.” Id.

               2. Analysis

       Tech Mahindra argues that decertification is proper for two reasons:                      “First,

Plaintiffs . . . cannot establish that they are similarly situated for purposes of the principal inquiry

in this case: exempt status”; and “[s]econd, there is no uniform way to determine damages in

this case.” (Doc. 117 at 1-2.)


               a. Similarly Situated

       Plaintiffs “bear the burden to show that they are similarly situated,” Kautsch v. Premier

Comm’ns, No. 06-CV-04035-NKL, 2008 WL 294271, at *1 (W.D. Mo. Jan. 31, 2008), either by

proving that the employer “engaged in a unified policy, plan, or scheme of FLSA violations,” or

that “their positions are ‘similar, not identical’ to the positions held by the other class members.”

White v. 14051 Manchester Inc., 301 F.R.D. 368, 372 (E.D. Mo. 2014) (quoting Kautsch, 2008

WL 294271, at *1. Courts analyze three factors to determine whether the plaintiffs are similarly


                                                      4
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 5 of 21 PageID #: 2603


situated: (1) the disparate factual and employment settings of the individual plaintiffs; (2) the

various defenses available to defendant that appear to be individual to each plaintiff, and (3)

fairness and procedural considerations. 14051 Manchester, 301 F.R.D. at 372 (citation omitted).

Similarly situated “does not necessarily mean identical.” Arnold v. Directv, LLC, No. 4:10-CV-

352-JAR, 2017 WL 1251033, at *2 (E.D. Mo. Mar. 31, 2017). “[T]he question is simply

whether the differences among the plaintiffs outweigh the similarities of the practices to which

they were allegedly subjected.” 14051 Manchester, 301 F.R.D. at 372 (quoting Baptist

Mem’l., 2011 WL 1883959, at *4).

       Tech Mahindra argues that an individual collective-action member’s primary duty is

dependent on several factors, creating numerous disparities in the collective-action members’

factual and employment settings that make a collective-action impracticable and unfair. It also

argues that Plaintiffs cannot prove that it imposed a “unified policy, plan, or scheme of FLSA

violations” because the exemption analysis is too fact-specific and the factual variance among

collective-action members is too great. (Doc. 117.)


                            i.   Disparate Factual and Employment Settings

       Fifty-eight individuals chose to opt-in to the FLSA collective action, two of them

voluntarily withdrew, five did not meet the definition of the conditionally certified collective,

and four are time-barred. According to Tech Mahindra, the remaining forty-seven members of

the FLSA collective worked in fifteen states holding eight different job titles. (Id. at 4.) The

collective has members from all three job bands. (Id.) In addition, members worked under

thirty-eight different supervisors for fifteen different customers, on at least 120 individual

projects. (Id.) These variables, Tech Mahindra asserts, create significant differences between




                                                  5
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 6 of 21 PageID #: 2604


members of the collective, material variance within the same job title, and even inconsistency in

an individual member’s personal work experience. (Id. at 6.)

       In support, Tech Mahindra highlights differences in the testimony of several members of

the collective.   (Id. at 5.)   First, Named Plaintiff Kumar concedes that for most of his

employment, he did exempt work. (Doc. 95-7 at 1; Doc. 117-2 at 10:13-17.) He spent more

than four years as a Software Tester and two years as a Software Test Engineer and Senior

Software Test Engineer before he was promoted to Solution Lead, all in St. Louis. (Doc. 95-7 at

5.) He contends that, for a nine-month stretch during which he worked as a U3 Software Test

Engineer, he was misclassified.     (Doc. 117-2 at 10:9-19, 18:14-21; Doc. 108-3 at 98:1-8.)

During that period of time, his primary duty was “to provide hands-on client-facing support in

the IT environment for Tech Mahindra’s clients,” by “troubleshooting and fixing issues that may

arise with the application, deploying code, compiling production plans, answering questions

from the production support team about the production plan and package, and participating in

calls and meetings to discuss the status or ongoing issues of a project.” (Doc. 95-7 at 5-6.)

       Meanwhile, Named Plaintiff Craddock testified that, for the first part of his thirteen

months at Tech Mahindra, he worked as a U1 Associate Engineer and spent the majority of his

time compiling daily and weekly reports, confirming the data, and passing that information to his

supervisor. (Doc. 118-4 at 26:1-7, 26:20-27:1.) Working in Washington State, both inside an

AT&T office and from home, Craddock later performed computer application testing, with a

narrow focus on “troubleshooting and testing the rate plan section of [their client’s] website.”

(Id. at 10:9-25, 22:23-23:22, 26:20-22.) He never deployed code, compiled production plans,

answered questions from the production support team, or had any involvement with the

production plan or package—job duties Kumar expressly mentioned. (Id. at 114:24-115:8.)



                                                    6
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 7 of 21 PageID #: 2605


       U2 Test Engineer Mustafa Baig testified that while he was based in Chicago, he spent

forty to fifty percent of his time on the road conducting radiofrequency or “RF” field-testing on

mobile devices and applications. (Doc. 118-6 at 63:14-17, 121:9-12, 122:24-123:9.) From his

tests, Baig would create error logs and a “defect summary” which he would forward to his

supervisor. (Id. at 123:17-22.) Neither Kumar nor Craddock conducted field tests.

       Matthew Foster, who joined Tech Mahindra as a U1 Associate Software Engineer and

has since been promoted to U2, testified that he has never field-tested software on mobile

devices as Baig did. (Doc. 118-3 at 160:4-6.) Likewise, he did not compile production plans,

answer questions from the production support team about the production package, and did not

test any web applications like Kumar and Craddock did. (Id. at 159:13-160:6.) Instead, he

worked at a desk inside an Atlanta AT&T office, where his job was to “troubleshoot and fix

issues that ar[o]se within an application . . . by clearing the logs or . . . reverting the package

back to another package.” (Id. at 159:1-7, 160:4-6.)

       Darius Lyles testified that his job was to facilitate the assessment and resolution of

“trouble tickets” filed by testers who identified problems with an application. (Doc. 118-5 at

47:4-48:24.) Neither Kumar, Craddock, Baig or Foster testified to doing similar work. Lyles

further testified that his work never changed in the four years he was employed by Tech

Mahindra, even when he was promoted from U1 Associate Software Engineer to U2 Software

Engineer and that he worked exclusively from home. (Id. at 49:11- 20, 66:3-12.) He did not

field-test applications like Baig, troubleshoot issues within an application like Foster, or produce

reports and troubleshoot websites like Craddock. (Id. at 104:1-105:15.) Nor did he deploy code,

compile production plans, or work with the production team or production package like Kumar.

(Id. at 104:5-12.)



                                                    7
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 8 of 21 PageID #: 2606


       Tech Mahindra also argues that there was material variation in job duties among

collective-action members who held the same job title. (Doc. 117 at 6.) It compares the

declaration made by Plaintiff Kumar with declarations by supervisors who oversaw other U3

Senior Software Engineers Krishna Kovuru and Praneeth M.H.S. (Docs. 95-7, 117-3, 117-4.)

       According to his supervisor, Kovuru was a subject-matter expert and functional

consultant for a Tech Mahindra client in Franklin, Tennessee. (Doc. 117- at 1.) In that role,

Kovuru spent 60-65% of his time testing and configuring software enhancements in SAP –

“enterprise resource planning software.” (Id.)      The bulk of his remaining time was spent

consulting with the client’s business analysts because “he was the [Tech Mahindra] team

member primarily responsible for directly interfacing with [the client] to determine [the client’s]

functional specifications.” (Id. at 2.) Kovuru’s work also involved “writing functional test

cases,” working with the client to prepare “project documentation, including statements of work,

project work orders, change order, and other deliverables,” and “exploring options for improving

functionality” in the SAP software application. (Id.)

       Meanwhile, Praneeth M.H.S.’s supervisor described the Senior Software Engineer’s work

as follows:

       Praneeth worked for Tech Mahindra’s client . . . as an Oracle Agile PLM
       Technical lead. “Oracle Agile PLM” is a product lifecycle management (PLM)
       software application used in the manufacturing industry. This software
       application needs to be customized for every company that uses it to suit the
       company’s functional specifications.

       As Technical Lead, Praneeth was the primary point of contact for [the client] with
       respect to the Oracle Agile PLM software application. Pranteeth was primarily
       responsible for gathering requirements from [the client] for purposes of
       customizing the Oracle software application to meet [the client’s] functional
       specifications.




                                                    8
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 9 of 21 PageID #: 2607


(Doc. 117-4 at 1-2.) As such, Praneeth spent a significant amount of time developing and

modifying the Oracle application to fit the client’s needs, as well as testing, validating, and

performing quality control. Tech Mahindra notes that Plaintiff Kumar’s description of his duties

as a U3 Senior Software Test Engineer does not mention the high level of client interaction or

leadership obligations that Kuvalu and Praneeth describe. (Doc. 95-7.)

       Lastly, Tech Mahindra asserts that both Named Plaintiffs testified that their own

employment included periods of time with significantly different primary duties. (Id. at 6-7.) As

noted, Kumar asserts that he was misclassified for only a small portion of his time with Tech

Mahindra. (Doc. 117-2 at 10:9-19.) From this, Tech Mahindra infers that Kumar’s primary

duties changed throughout his four-year employment and that, for most of his tenure, he was

doing exempt work. Craddock, meanwhile, testified that he had two completely different areas

of focus in his thirteen-month employment with Tech Mahindra—five months compiling reports

and seven months troubleshooting and testing a client’s website. (Doc. 118-4 at 26:1-22.)

       Plaintiffs respond that Tech Mahindra’s arguments mischaracterize the evidence and

identify only “immaterial” differences. (Doc. 131 at 5-11.) They first note that the number of

job titles, job bands, clients, supervisors, and projects is largely irrelevant. (Id. at 5-6.) Indeed,

Plaintiffs argue, Tech Mahindra’s job bands are based solely on an employee’s tenure with the

company and have no effect on the employee’s job duties. (Id. at 6.) Likewise, Plaintiffs point

to testimony from Tech Mahindra officials describing the primary duties of U1-U3 IT Delivery

Engineers and characterize it as “a reasonably definite and finite set of tasks.” (Id. at 8.)

       Plaintiffs also rely on a table in Tech Mahindra’s Memorandum in Opposition to Class

Certification that sets out “examples of the wide variety of job duties that may be performed by

Tech Mahindra engineers on a day-to-day basis when working on each respective phase of the



                                                     9
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 10 of 21 PageID #: 2608


[Software Development Life Cycle (‘SDLC’)].” (Doc. 107 at 3-4.) Plaintiffs present the table as

proof that members of the collective do the same limited set of tasks regardless of job title,

supervisor, client, or project. (Doc. 131 at 8-9.) In short, they argue that the members of

collective are “sufficiently similarly situated in material ways” regardless of title, band, or

assignment, insofar as none of their various duties meet the standard for exemption.

       The Court concludes that there are substantial disparities in the factual and employment

settings of the collective-action members. The Court agrees with Plaintiffs that the existence of

numerous job titles, job bands, supervisors, clients, or projects alone is insufficient. Likewise,

the Court recognizes that there is testimony from collective-action members describing similar

job duties across different job titles and bands and while working for different supervisors and

clients, as well as testimony that their work did not change when they were reassigned or

promoted. Still, the Court concludes that the testimony presented by Tech Mahindra identifies

material variance in the primary duties of collective-action members. Given that members work

in different offices, on different projects, for different clients, and under different supervisors, the

differences far exceed any similarities they share. Accordingly, this factor weighs against a

finding that the collective-action members are similarly situated and in favor of decertification.


                             ii.   Fairness and Procedural Considerations

       Next, Tech Mahindra argues that it would be unfair to proceed based on representative

evidence in light of the significant and material variance among the primary d uties of the

collective-action members. (Doc. 117 at 15-19.) Having already concluded that there are

significant and material variations in the primary duties of the collective-action members, the

Court concludes that it would be both unfair and logistically impossible to try this case on

representative evidence. Plaintiffs argue that their primary duties were not contingent on title,


                                                     10
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 11 of 21 PageID #: 2609


band, supervisor, client, or project, but the Court sees no way that Plaintiffs could prove even

that subsidiary point without putting on the testimony of most (or even all) of the collective-

action members.

       Put simply, Defendant’s case relies on showing that the members’ primary duties were

significantly and materially different. Plaintiffs’ case relies on showing that those differences do

not change the exemption analysis. The Court does not see a clear method by which the trier-of-

fact could answer either question without the majority of them testifying about their day-to-day

work. This factor weighs against a finding that the collective-action members are similarly

situated and in favor of decertification.


                            iii.   Defendant’s Available Defenses

       “[T]he application of an exemption under the Fair Labor Standards Act is a matter of

affirmative defense on which the employer has the burden of proof.” 14051 Manchester, 301

F.R.D. at 386 (quoting Corning Glass Works v. Brennan,417 U.S. 188, 196–97, 94 S.Ct. 2223,

41 L.Ed.2d 1 (1974)). Tech Mahindra asserts that it is advancing three affirmative defenses: the

Computer Employee Exemption, 29 C.F.R. § 541.400; the Administrative Employee Exemption,

29 C.F.R. § 541.200; and the so-called Combination Exemption, 29 C.F.R. § 541.708. (Doc. 117

at 16.) Tech Mahindra states that some employees are exempt under one of the three exemptions

and some are exempt under more than one. (Id.) Proving those defenses based on representative

evidence would be difficult, Tech Mahindra argues.

       Again, the Court concludes that the disparate factual settings of the Plaintiffs’ work

would prejudice Tech Mahindra’s ability to prove its defenses. Because Plaintiffs cannot easily

demonstrate primary duty on a collective-wide basis, Tech Mahindra would be left advancing the




                                                   11
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 12 of 21 PageID #: 2610


appropriate exemption defense against each individual. This factor weighs against a finding that

the collective-action members are similarly situated and in favor of decertification.


                            iv.    Common Policy of Misclassification

        Finally, Plaintiffs argue that they are similarly situated insofar as they are all subject to

the same FLSA-violating policy. (Doc. 131 at 11-14.) As noted, the existence of a “unified

policy, plan, or scheme of FLSA violations” can be sufficient to show that the Plaintiffs are

similarly situated. 14051 Manchester Inc., 301 F.R.D. at 372.

        The Court concludes that Plaintiffs have not met their burden on this point. Plaintiffs’

argument boils down to their assertion that they are owed unpaid overtime because Tech

Mahindra classified them as exempt. (Doc. 131 at 12.) “General allegations of an overarching

employer policy are insufficient.” 14051 Manchester Inc., 301 F.R.D. at 374 (quoting Martin v.

Citizens Fin. Grp., Inc., CIV.A. 10–260, 2013 WL 1234081, at *3 (E.D. Pa. Mar. 27, 2013)

(quotation marks omitted)). That every member of the collective was classified as exempt is too

general to establish that they are similarly situated, especially in light of the factual differences

discussed above.


               b. Damages

        Tech Mahindra further argues that, in addition to the absence of a fair mechanism for

establishing liability, there is no simple or equitable way to determine damages on a class-wide

basis. (Doc. 117 at 20-22.) Representative evidence on the issue of damages is an acceptable

method in class actions. See, e.g., Anderson v. Mt. Clemons Pottery Co., 328 U.S. 680 (1946);

Drake, 286 F. Supp. 3d at 1040. However, in light of the Court’s finding that the factual

disparities are too great to allow the Plaintiffs to proceed as a collective action, it need not reach

this issue.

                                                    12
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 13 of 21 PageID #: 2611


               3. Conclusion

       Based on the foregoing, the Court concludes that Plaintiffs have failed to meet their

burden of showing that the collective-action members are similarly situated and will decertify the

FLSA class.

                            Certification under Federal Rule 23(a)

       Plaintiffs also seek to advance two separate class actions under Missouri and Washington

law, defined as follows:

       Missouri Class: All persons employed by Defendant in Missouri as U1-U3 IT
       Delivery Engineers whose job it was to provide hands-on client facing IT services
       during the final two stages (testing and production support) of the software
       development lifecycle under any of the following job titles: Associate Engineer,
       Associate Software Engineer, Junior Software Engineer, Junior Technical
       Engineer, Network Engineer, Senior Network Engineer, Product Engineer, Senior
       Product Engineer, Test Engineer, Senior Test Engineer, Software Engineer, or
       Senior Software Engineer, from October 5, 2013, to present.

       Washington Class: All persons employed by Defendant in Washington as U1-U3
       IT Delivery Engineers whose job it was to provide hands-on client facing IT
       services during the final two stages (testing and production support) of the
       software development lifecycle under any of the following job titles: Associate
       Engineer, Associate Software Engineer, Junior Software Engineer, Junior
       Technical Engineer, Network Engineer, Senior Network Engineer, Product
       Engineer, Senior Product Engineer, Test Engineer, Senior Test Engineer,
       Software Engineer, or Senior Software Engineer, from October 5, 2013, to
       present.

(Doc. 95-1 at 15.)

               1. Legal Standard

       As under the FLSA, plaintiffs may band together to advance state-law claims as a class

under Federal Rule of Civil Procedure 23. (Doc. 95.) Although the standards differ, “it is not

mere coincidence that courts facing parallel motions to decertify an FLSA collective action

under § 216(b) and to certify a class action under Rule 23 have tended to allow either both

actions or neither to proceed on a collective basis.” Davenport v. Charter Commc’ns, LLC, No.


                                                  13
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 14 of 21 PageID #: 2612


4:12-cv-00007, 2017 WL 878029, at *8 (quoting Ruiz v. Citibank, N.A., 93 F. Supp. 3d 279, 298-

99 (S.D.N.Y. 2015)).

       There are four requirements to advance a class action under Rule 23(a):                    (1)

Numerosity—the class must be “so numerous that joinder of all members is impracticable”; (2)

Commonality—“there are questions of law or fact common to the class”; (3)          Typicality—“the

claims or defenses of the representative parties are typical of the claims or defenses of the class”;

and (4) Adequacy—“the representative parties will fairly and adequately protect the interests of

the class.” 14051 Manchester, 301 F.R.D. at 379-80; Fed. R. Civ. P. 23(a); see also Paxton v.

Union Nat’l Bank, 688 F.2d 552, 559 (8th Cir. 1982). In addition, the plaintiffs “must also

satisfy through evidentiary proof at least one of the provisions of Rule 23(b).” Davenport, 302

F.R.D. at 528 (quoting Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013)). Plaintiffs proffer the

“predominance” showing in Rule 23(b)(3): “that the questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3); (Doc. 95-1. at 15). The burden to show compliance with

Rule 23’s requirements is borne by the Plaintiffs. Luiken v. Domino’s Pizza, LLC, 705 F.3d 370,

372 (8th Cir. 2013); Coleman v. Watt, 40 F.3d 255, 258 (8th Cir. 1994).

               2. Analysis

       Tech Mahindra concedes that the proposed class is numerous enough to support a Rule

23(a) class action. (Doc. 95-2 at ¶ 3; Doc. 107 (failing to challenge Plaintiff’s numerosity

claim).) Accordingly, Plaintiffs must show that they meet the commonality, typicality, and

adequacy requirements, and show that the questions of fact and law common to the class

predominate. “Because the analysis of the commonality and typicality requirements of Rule



                                                    14
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 15 of 21 PageID #: 2613


23(a) tend to merge, the Court will focus on the commonality requirements of Rule 23(a)(2) and

the predominance and superiority requirements of Rule 23(b)(3),” before considering adequacy.

Arnold, 2017 WL 1251033, at *10 (citations omitted).


                a. Commonality

        Rule 23(a)(2) requires “questions of law or fact common to the class.” Fed. R. Civ. P.

23(a)(2). Commonality is typically not difficult for class action plaintiffs to meet. 14051

Manchester, 301 F.R.D. at 380; see also Rikard v. U.S. Auto Prot., L.L.C., 287 F.R.D. 486, 489-

90 (E.D. Mo. 2012) (“The commonality requirement imposes a very light burden on a plaintiff

seeking to certify a class and is easily satisfied.”) (quoting Mund v. EMCC, Inc., 259 F.R.D. 180,

183 (D. Minn. 2009)). “[A]ny competently crafted class complaint literally raises common

questions,” but “[w]hat matters to class certification is not the raising of common questions—

even in droves—but, rather the capacity of a class wide proceeding to generate common answers

apt to drive the resolution of the litigation.” Dukes, 564 U.S. at 350 (citations omitted).

        Plaintiffs’ claim must “depend upon a common contention . . . of such a nature

that . . . determination of its truth or falsity will resolve an issue that is central to the validity of

each one of the [individual plaintiff’s] claims in one stroke.” Id. A single common question that

meets this standard is enough to satisfy Rule 23(a)(2), and where Plaintiffs identify at least one

common question, differences between class members’ claims are less relevant. Id. at 359 (“We

consider dissimilarities not in order to determine (as Rule 23(b)(3) requires) whether common

questions predominate, but in order to determine (as Rule 23(a)(2) requires) whether there is

even a single common question.”).

        Plaintiffs proffer four common questions:




                                                      15
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 16 of 21 PageID #: 2614


       1. Whether U1–U3 IT Delivery Engineers whose job it was to provide hands-on
       client-facing IT services during the final stages (testing and production support)
       of the SDLC perform the duties of computer systems analysts, computer
       programmers, software engineers, or similarly skilled workers within the meaning
       of the computer professional exemption;

       2. Whether U1–U3 IT Delivery Engineers whose job it was to provide hands-on
       client-facing IT services during the final stages (testing and production support)
       of the SDLC worked overtime for which Tech M did not compensate them;

       3. Whether Tech M failed to accurately record the number of hours that U1-U3 IT
       Delivery Engineers worked; and

       4. Whether Tech M willfully misclassified U1-U3 IT Delivery Engineers whose
       job it was to provide hands-on client-facing IT services during the final stages
       (testing and production support) of the SDLC as exempt from overtime pay
       requirements, thereby depriving them of overtime pay

(Doc. 95-1 at 18.) They further assert that each of those questions has a common answer

because of Tech Mahindra’s “uniform exemption classification . . . based on their similar job

duties and job descriptions,” Tech Mahindra’s “uniform structured approach to providing IT

services to its clients,” and the class members’ “common testimony about the final two phases of

the SDLC in which the putative class members perform.” (Id. at 18-19.)

       The Court agrees that Plaintiffs’ claims turn on one basic question common to all of

them: Did Tech Mahindra have a policy of misclassifying U1-U3 IT Delivery Engineers. The

Court also agrees that the answer to that question might resolve all of the members’ claims “in

one stroke.” Dukes, 564 U.S. at 350. The Court concludes that Plaintiffs have satisfied their

“very light burden” of showing commonality. Rikard, 287 F.R.D. at 489-90.


              b. Predominance

       While the requirements to show commonality are not onerous, the Rule 23(b)(3)

predominance inquiry is “far more demanding.” Luiken, 705 F.3d at 377 (citation omitted).

“The predominance inquiry requires an analysis of whether a prima facie showing of liability can


                                                 16
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 17 of 21 PageID #: 2615


be proved by common evidence.” Halvorson v. Auto-Owners Ins. Co., 718 F.3d 773, 778 (8th

Cir. 2013) (citing Avritt v. Reliastar Life Ins. Co., 615 F.3d 1023, 1029 (8th Cir. 2010)). To that

end, Rule 23(b)(3) “permits certification only if the court finds that the questions of law or fact

common to class members predominate over any questions affecting only individual members.”

Behrend, 569 U.S. at 30. “An individual question is one where ‘members of a proposed class

will need to present evidence that varies from member to member,’ while a common question is

one where ‘the same evidence will suffice for each member to make a prima facie showing [or]

the issue is susceptible to generalized, class-wide proof.’” Tyson Foods, 136 S. Ct. at 1045

(quoting 2 W. Rubenstein, Newberg on Class Actions § 4:50, pp. 196–197 (5th ed. 2012)). If

“one or more of the central issues in the action are common to the class and can be said to

predominate,” Rule 23 certification may be proper, “even though other important matters will

have to be tried separately, such as damages or some affirmative defenses peculiar to some

individual class members.” Id. (citation omitted).

       As discussed above, the Court believes that there are significant and material differences

between employees included in the class definitions that would make it extremely difficult to

make a prima facie showing of liability based on common evidence. Halvorson, 718 F.3d at

778. Plaintiffs argue that class members’ day-to-day work is similar enough to show that their

primary duties are exempt:

       “[A]ll perform routine testing and/or support work in the IT environment. None
       of them work on the teams that are primarily tasked with gathering, designing, or
       developing the software application. None have the primary job duty of
       consulting with users to determine what hardware, software, or system functional
       specifications the client should use, design processes for analyzing, installing, or
       maintaining computer systems, writing computer code or design software
       programs, designing or modify computer systems or prototypes, or making
       recommendations to Tech M’s clients about how to design or modify their
       systems based on user specification.



                                                     17
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 18 of 21 PageID #: 2616


(Doc. 95-1 at 24.) Yet the Court cannot see how Plaintiffs could prove to the trier-of-fact that all

of the class members perform the same routine work and that none of them have the primary

duty of exempt work without presenting most, if not all, class members.

       Plaintiffs argue that “all U1-U3 IT Delivery Engineers work pursuant to comprehensive

and detailed processes, contracts, agreements, standards, and policies and procedures and their

performance was measured based on adherence to these various policies.” (Id.) Thus, Plaintiffs

argue, class members’ work was strictly limited to a finite and tightly controlled list of duties.

Yet Plaintiffs also assert that class members’ work “depends not only on the job family he is

assigned to, but also the phase of the SDLC he is assigned,” (id. at 6), and that their duties “are

highly prescribed and controlled” not only by internal Tech Mahindra procedures, but also

numerous client-specific parameters which may be set out in a statement of work, master

services agreement, managed services agreement, professional services contract, policy process

manuals, or supplied management plans, (id. at 11). In fact, Plaintiffs themselves note that the

client often has “its own rules that U1-U3 IT Delivery Engineers are required to follow.” (Id. at

11.) Even as Plaintiffs argue that class members “are required to strictly adhere to the various

contracts, process and standards that control their work,” (id. at 12), they are admitting that their

work is highly dependent on contracts, processes, and standards that may change from client-to-

client or project-to-project. Those factual inquiries could not be answered absent testimony from

a class member who was bound by each combination of internal and external controls—which

could require dozens of witnesses.

       In short, the Court concludes that each class members’ primary duty was dependent on

numerous factors. Even if Plaintiff is correct that no combination of factors could give rise to an

exempt primary duty, the trier-of-fact could not make such a finding without hearing testimony



                                                    18
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 19 of 21 PageID #: 2617


from all or nearly all of the class members. Accordingly, the Court concludes that the individual

factual inquiries—and not the questions of law or fact common to class members—predominate.


                 c. Superiority

          Rule 23(b)(3) also directs the Court to determine whether a class action is “superior to

other available methods for fairly and efficiently adjudicating the controversy.” In so doing, the

Court considers several factors:     (A) the class members’ individual interests in controlling

separate actions; (B) the extent and nature of any litigation concerning the controversy already

begun; (C) the desirability of concentrating the claims in the particular forum; and (D) the likely

difficulties in managing a class action. Fed. R. Civ. P. 23(b)(3)(A)-(D).

          The Court finds that, while the first three factors may support class certification, the

significant number of differences between class members and witnesses necessary to prove

liability makes proceeding as a class untenable.


                 d. Adequacy

          Finally, Tech Mahindra argues that Named Plaintiffs Kumar and Craddock are not

adequate representatives. (Doc. 107 at 11.) “The focus of Rule 23(a)(4) is whether: (1) the

class representatives have common interests with the members of the class, and (2) whether the

class representatives will vigorously prosecute the interests of the class through qualified

counsel.” Paxton, 688 F.2d at 562–63 (citing Gonzales v. Cassidy, 474 F.2d 67, 72 (6th Cir.

1973)).

          While the Court recognizes that both Named Plaintiffs share a common interest with the

rest of the putative class and strong incentives to forcefully assert it—more specifically, they all

seek unpaid overtime compensation—the Court also notes that there are significant issues

regarding Named Plaintiffs’ ability to represent the rest of the class. Of special concern is

                                                    19
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 20 of 21 PageID #: 2618


deposition testimony by both Kumar and Craddock that they know almost nothing about IT

Delivery Engineers’ work beyond their own experiences and that they are familiar with only a

few other putative class members. (Id. at 11-16.) In fact, Kumar testified that he has never

worked with anyone who held a different job title within the class definition. (Id.) The Court

believes it may be difficult for Named Plaintiffs to adequately represent class members about

whom they know so little.

       In any event, while the Court finds that Kumar and Craddock may be adequate

representatives of the class, the issue is ultimately moot in light of the Court’s finding that

certification is impracticable.

               3. Conclusion

       The Court concludes that certification under Rule 23(b) is not appropriate. Specifically,

the Court finds that the common question of exemption is predominated by the substantial and

material differences in the day-to-day job experiences of putative class members.

                                           Conclusion

       For the foregoing reasons, the Court will grant Tech Mahindra’s motion to decertify the

FLSA collective action and will deny Plaintiffs’ motion to certify a class action under Rule

23(b). To avoid prejudice to those Opt-in Plaintiffs who wish to file individual lawsuits, the

Court will invoke its equitable powers to toll the applicable statutes of limitations for sixty days

after entry of this Memorandum and Order. See Davenport, 2017 WL 878029, at *11.

       Accordingly

        IT IS HEREBY ORDERED that Defendant Tech Mahindra (Americas) Inc.’s Motion

for Decertification (Doc. 116), is GRANTED.




                                                   20
Case: 4:16-cv-00905-JAR Doc. #: 143 Filed: 03/25/19 Page: 21 of 21 PageID #: 2619


       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Class Certification (Doc. 95),

is DENIED. The claims of all opt-in Plaintiffs are DISMISSED without prejudice, leaving

before the Court the claims of Named Plaintiffs Kumar and Craddock. Plaintiffs’ counsel shall

notify the opt-in Plaintiffs that the collective action has been decertified and their FLSA claims

are no longer pending before this Court and file a notice with the Court confirming that they

have done so.

       IT IS FURTHER ORDERED that the applicable statutes of limitations for the FLSA

claims of the Plaintiffs who have opted into the collective action are tolled for period of sixty

days from the date of this Memorandum and Order.

       IT IS FINALLY ORDERED that within thirty days of the date of this Memorandum

and Order, the remaining parties shall file a joint proposed schedule for the remainder of the

litigation, including a proposed trial date.




       Dated this 25th Day of March, 2019.



                                                          ______________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                  21
